ORDER
PER CURIAM.
Donald Amick (Claimant) appeals from a final decision of the Labor and Industrial *152Relations Commission (Commission) affirming the decision of the Appeals Tribunal of the Missouri Division of Employment Security (Appeals Tribunal) that Claimant was discharged for actions which constitute misconduct under Section 288.050, RSMo, 19941. Claimant asserts the Commission erred in finding that Claimant’s failure to sign the last chance letter constituted misconduct under Section 288.050.2 because under Section 288.210 the Commission’s decision was not supported by the facts found by the Commission. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the claim of error to have no merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their own information only, setting forth the reasons for this order pursuant to Rule 80.25(b).

. All further statutory references are to RSMo 1994 unless otherwise indicated.